El 'Juez Asociado Se., del Toro,
emitió la opinión del Tribunal.
En el presente caso la parte apelada solicitó la desesti-mación del recurso. Aparece que dictada sentencia contra el demandante, éste apeló y preparó una exposición que fué aprobada por la corte sentenciadora el 28 de inayo de 1920. El 30 de jnnio último a petición del apelante este tribunal le concedió una prórroga de treinta días contados a partir del 27 del propio mes para archivar la transcripción de los autos. Transcurrió dicho plazo sin que el apelante hiciera el archivo *899y entonces la parte apelada, el 28 de julio, presentó una mo-ción. notificada al apelante, solicitando la desestimación del recurso de acuerdo con el artículo 299 del Código de Enjui-ciamiento Civil, tal como quedó enmendado por la Ley No. 81 de 1919, y el artículo 40 del Reglamento de este tribunal. El propio día 28 de julio la parte apelante solicitó nueva pró-rroga para archivar la transcripción y la petición fuá dene-gada. Luego, el 31 de julio, archivó la transcripción. El tribunal entró en vacaciones y la vista' de la moción de deses-timación no se celebró hasta el primero de noviembre. Sólo compareció a ella el apelado por su abogado.
No habiéndose archivado la transcripción dentro del plazo fijado por la ley y prorrogado por la corte, es claro el de-recho del apelado a pedir que se desestime el recurso. Sobre esto no hay duda alguna. Lo que es necesario considerar es si el hecho de haberse archivado la dicha transcripción antes de la vista de la moción, aunque lo fuera después de vencido el término, constituye una buena defensa.
Si la transcripción se hubiera archivado fuera de término, pero antes de presentarse la moción de desestimación, debería resolverse el caso en favor del apelante, pero habiéndose pre-sentado después y apareciendo además que la exposición es-taba aprobada desde el 28 de mayo y que el apelante tuvo dos meses para archivar la transcripción, sin que lo hiciera, no creemos que existe base para que este tribunal ejercite la discreción que pueda asistirle en casos de esta naturaleza en favor del apelante.
Debe desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la re-solución de este caso.-